200 S.W.3d 556 (2006)
G.E. CAPITAL INFORMATION TECHNOLOGY SOLUTIONS, INC., Plaintiff/Appellant,
v.
SENIOR CARE OF CLINTON, INC. and Clinton No. 1, Inc., Defendants/Respondents.
No. ED 87590.
Missouri Court of Appeals, Eastern District, Division One.
September 5, 2006.
Thomas G. Berndsen, St. Louis, MO, for appellant.
Richard A. Wunderlich, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
G.E. Capital Information Technology Solutions, Inc. ("Capital") appeals from the judgment of the trial court granting the motion of Clinton No. 1, Inc. ("Clinton") to set aside a default judgment entered against Clinton. Capital contends that the trial court erred in setting aside the default judgment in that Clinton did not show proof of good cause to set it aside, and also did not show that it had an arguably meritorious defense to Capital's claims. Capital further argues that the trial court erred in setting aside the default judgment in that Clinton's motion to set aside was not timely filed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).